Title: Abigail Adams to John Adams, [28] February 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy [28] Feb’ry 1796
          
          Thursday is My Red Letter Day. then I usually get your favours, and a package of papers. the last thursday was particularly so. I received yours of the 10 13 15 & 17th of Febry, and two Letters from our Dear Sons one dated Helveotsluice Novbr 7th from the Minister, the other of the 9th from the Hague. the wind had been contrary for near three weeks, and he poor fellow cooped up in a paltry Inn, and cut off as he says from all humane communication almost as intirely as if he had changed worlds but this he ought not to regreet as it saved him from the Dangers of the perilious Nov’br Storm which proved fatal to so many poor Souls. a Letter from Thomas to J Quincy of a later Date 25 Novbr says he heard that his Brother arrived in London on the 10th. neither of their Letters are political, to avoid I presume the fate which Some others have met with, of being retaind when captured. possibly Letters may have gone on to you from mr Adams, for Thomas apology for writing only a short Letter, was, that his Brother for want of better Employment, had amused himself during his detention by writing and sending him to Coppy a great Number of Letters of no Moderate Length, which added to the buisness of a publick nature entrusted to his care, prevented him from writing to many of his Friend’s. I do not know Whether I ought to Send you Johns Letter. it is in answer to one you wrote him, or rather to that part of it, in which you mentiond to him

Charles Marriage & express a wish that at an early period “he might return home, and assume in like manner the cares and enjoy the felicities of a Family.” he observes that tis a Maxim of Rochefoucaults, that We sometimes pass from Love to Ambition, but that we never return from Ambition to Love. if this Maxim is true, he Says, what respite is to be expected by one who has past from Love, not indeed to ambition, but at least to its concerns. he proceeds and much more fully than he ever before did, lays open what had been the state of his Heart, “to Sacrifice the choice of the Heart, was all that prudene or Duty can require. it can not it will not receive from my own controul, or from any other, the imposition of a different choice. if it can choose again, its Election must be spontanious, without receiving any direction from the Will”
          I hope we shall Soon get Letters from him by way of England.
          you will see by the Centinel that the Presidents Birth Day Was celebrated, with more than usual Festivity in Boston, and many other places. in the Toasts drank, they have for once done justice to the V P. it is a Toast that looks, I conceive to a future contemplated event.
          I am glad that your mind appears so Well Setled for what ever may take place, but who in their Senses could suppose that you would continue to serve in your present station with any other than Washington. who could wish or desire it must be destitute of your feelings or mine. to be the private citizen would not mortify me, but there remains not a Man in America, whose publick Services entitle him to the office, What ever his own opinion or that of his Friends may be.
          
            “All envy power in others, and complain
            of that which they would perish to obtain”
          
          I am happy to learn that You enjoy Your Health so well. the Season is approaching When colds are prevelent. You are so subject to them that I daily expect You to complain. every Body far and near are Suffering with them. I have my Share, but hope it will not lay me up—
          ever your / affectionate
          
            A Adams
          
        